Case 1:19-cr-00142-JJM-;PAS Document 3 Filed 12/17/19 .Page 1 of 36 PagelD #: 4

I

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

  
   

 

UNITED STATES OF AMERICA ; é 1 9 *) iM
Nea Ne : l A love ‘

v. In violation of 18 U.S.C. § 1349

ROLANDO E. ESTRELLA, 18 U.S.C. § 1344
Defendant. 18 U.S.C. § 1028A
18 U.S.C. §2
SEALED
INDICTMENT
The Grand Jury charges that:
INTRODUCTION

1. At all times relevant to this Indictment, TD Bank, headquartered in Cherry

Hill, New Jersey, Bank of America, headquartered in Charlotte, North Carolina
and KeyBank, headquartered in Cleveland, Ohio, were financial institutions operating
in interstate and foreign commerce, whose deposits were insured by the Federal
Deposit Insurance Corporation. Together these financial institutions will be referred to
as victim banks.

2. TD Bank, Bank of America and KeyBank offered its customers banking
services, including savings and checking accounts and retail loans.

3. TD Bank, Bank of America and KeyBank required new customers to
present a valid government identification and sign a signature card for each new
account opened.

4. At all times relevant to this Indictment, Bethpage Federal Credit Union,

headquartered in Bethpage, New York, Alliant Credit Union, headquartered in

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 . Page 2 of 36 PagelD #: 5

Chicago, Illinois, Pentagon Federal Credit Union, headquartered in Alexandria,
Virginia, Digital Federal Credit Union, headquartered in Marlborough, Massachusetts,
Direct Federal Credit Union, headquartered in Needham, Massachusetts, Metro Federal
Credit Union, headquartered in Chelsea, Massachusetts, NESC Federal Credit Union,
headquartered in Methuen, Massachusetts and Hanscom Federal Credit Union,
headquartered in Hanscom Air Force Base, Massachusetts, were financial institutions
operating in interstate and foreign commerce, whose deposits were insured by the
National Credit Union Administration. Together these financial institutions will be
referred to as victim credit unions.

5. Bethpage Federal Credit Union, Alliant Credit Union, Pentagon Federal
Credit Union, Digital Federal Credit Union, Direct Federal Credit Union, Metro Federal
Credit Union, NESC Federal Credit Union and Hanscom Federal Credit Union offered
their customers banking services including savings and checking accounts, credit cards
and used car loans.

COUNT ONE

(Conspiracy to Commit Bank Fraud)
6. Between September 1, 2013 and August 31, 2018, in the District of Rhode

Island, and elsewhere, the Defendant ROLANDO E. ESTRELLA along with others
known and unknown to the grand jury, did knowingly and willfully combine, conspire,
confederate and agree to commit Bank Fraud, 18 U.S.C. § 1344(2).

Object of the Conspiracy

7. The object of the conspiracy was for ROLANDO E. ESTRELLA and others

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 _Page 3 of 36 PagelD #: 6

to unlawfully enrich themselves by making false statements, providing counterfeit
documents, including counterfeit government identifications, to the victim banks and
credit unions, inducing those institutions to provide ROLANDO E. ESTRELLA and

others with monies, funds, credits, assets, and other property.

Manner and Means of the Conspiracy

8. The manner and means by which the co-conspirators sought to
accomplish and did accomplish the object of the conspiracy included, among others, the
following:

9. It was part of the conspiracy that the co-conspirators purchased the stolen
personal identification information of multiple victims, including dates of birth and
Social Security numbers from internet websites accessed through the “dark web.”

10. It was further part of the conspiracy that the co-conspirators used that
stolen personal identification information to create counterfeit government
identifications.

11. It was further part of the conspiracy that the co-conspirators identified
and recruited individuals willing to pose as the identity theft victims to make
application for bank accounts and to apply for automobile loans with victim credit
unions.

12, It was further part of the conspiracy that the co-conspirators created
' counterfeit automobile vehicle titles for submission to the victim credit unions to induce
them to approve the fraudulent used car loan applications.

3

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 4 of 36 PagelD #: 7

13. It was further part of the conspiracy that the co-conspirators created shell
used car businesses to represent to victim credit unions as the “sellers” of the
automobiles identified as collateral for the used car loans and to manufacture false bills
of sale identifying the shell companies as the seller.

14. It was further part of the conspiracy that the co-conspirators identified
and recruited individuals to open bank accounts in the shell companies’ name for
purpose of depositing the loan checks made payable to the companies and to then
withdraw cash from those accounts,

15. It was further part of the conspiracy that conspirators at times used their
true-identity to submit false used car loan applications to the victim credit unions to
induce them to approve loans.

16. It was further part of the conspiracy that co-defendants created counterfeit
police reports alleging that the complicit loan applicants’ identity had been stolen and
that those individuals were not liable for repayment of the loan.

17. It was further part of the conspiracy that co-defendants submitted the
counterfeit police reports to credit bureaus and victim credit unions to induce them to
“write off” the loan and remove the outstanding debt from the complicit loan
applicant’s credit report.

Acts in Furtherance of the Conspiracy

Metro Credit Union
18. | OnSeptember 13, 2013, ROLANDO E. ESTRELLA, made application with

Metro Credit Union for membership with Metro Credit Union including checking and

 
_ Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19. Page 5 of 36 PagelD #: 8

savings privileges.

19. On September 13, 2013, ROLANDO E. ESTRELLA, made application with
Metro Credit Union for an automobile loan in the amount of $20,295 which was
approved on October 10, 2013. In support of the loan application, ROLANDO E.
ESTRELLA provided a copy of what was purported to be a “Buyers Order and Invoice”
from FTD Motors in Louisville, Kentucky, knowing full well that the document was
false and that the vehicle he identified as collateral for the loan, a 2007 Audi Q7, had
previously been exported from the United States.

20. Between September 13 and September 23, 2013, in support of both his loan
and membership applications, ROLANDO E. ESTRELLA furnished Metro Credit Union

a counterfeit National Grid monthly utility bill.

NESC Federal Credit Union
21. OnSeptember 13, 2013, ROLANDO E. ESTRELLA, made application with

NESC Federal Credit Union for membership with NESC Federal Credit Union
including checking and saving privileges.

22. OnSeptember 13, 2013, ROLANDO E. ESTRELLA, made application with
NESC Federal Credit Union for an automobile loan in the amount of $37,000. In
support of the loan application, ROLANDO E. ESTRELLA provided a copy of what was
purported to be a “Buyers Order and Invoice” from FTD Motors in Louisville,
Kentucky, Knowing full well that the document was false and that the vehicle he
identified as collateral for the loan, a 2012 Audi, had previously been exported from the

United States.

 

 
Case 1:19-cr-00142-JJM-PAS Document3 Filed 12/17/19 Page 6 of 36 PagelD #: 9

23. On September 13, 2013, ROLANDO E. ESTRELLA, contacted Liberty
Mutual Insurance Company and added the 2012 Audi to an existing policy. On
November 18, 2013, ROLANDO E. ESTRELLA, contacted Liberty Mutual Insurance

Company and removed the 2012 Audi from the policy.

Hanscom Federal Credit Union

24. On October 3, 2013, ROLANDO E. ESTRELLA, made application with
Hanscom Federal Credit Union for membership with Hanscom Federal Credit Union
including checking and saving privileges.

25. On October 3, 2013, ROLANDO E. ESTRELLA, made application with
Hanscom Federal Credit Union for a credit card which was approved by Hanscom
Federal Credit Union with a $14,600 credit limit.

26. On October 17, 2013, ROLANDO E. ESTRELLA, took a $10,000 cash
advance on the Hanscom Federal Credit Union credit card account whereupon he
deposited the advance into the checking account he had opened with Hanscom Federal
Credit Union.

27. On October 24, 2013 and March 1, 2014, ROLANDO E. ESTRELLA issued
checks from Hanscom Federal Credit Union payable to NESC Federal Credit Union as
payments toward the car loan.

28. On or about December 26, 2014, ROLANDO E. ESTRELLA, falsely
reported to major credit bureaus, including TransUnion, that he was not responsible for

loans with Metro Credit Union, NESC Federal Credit Union and the Digital Federal
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 7 of 36 PagelD #: 10

Credit Union loan claiming he was a victim of identity theft.

29. In support of his claim that he was a victim of identity theft, ROLANDO
E. ESTRELLA, submitted a counterfeit Peabody Massachusetts Police Department
report, in which he claimed he was the victim of identity theft, along with a counterfeit
New York driver's license in his name and bearing the photograph of an unidentified
male to credit bureaus, including TransUnion and victim credit unions.

Bethpage Federal Credit Union
30. OnJune 15, 2017, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an online application, using
the stolen personal identification information of Mario G. Lima, a date of birth of
XX/XX/1969 and a Social Security Number of XXX-XX-3682 to be made for
membership with the Bethpage Federal Credit Union including checking and savings
privileges.

31.  Onor about June 15, 2017, ROLANDO E. ESTRELLA along with Octavio
Andres Difo-Castro previously indicted for this conduct, caused an online application,
using the stolen personal identification information of Mario G. Lima, a date of birth of
XX/XX/1969 and a Social Security Number of XXX-XX-3682 to be made for a used car
loan for what was represented to be a Ford 150 pickup truck vehicle identification
number 1FTEW1EG8FFC25174 with Bethpage Federal Credit Union falsely
representing the seller of the motor vehicle to be Patricia A. Peralta. The application for
the loan was approved and a check was disbursed.

32. OnJuly 3, 2017, ROLANDO E. ESTRELLA, along with Octavio Andres

7

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 8 of 36 PagelD #: 11

Difo-Castro, previously indicted for this conduct, caused an online application, using
the stolen personal identification information of Robert Rocchio, a date of birth of
XX/XX/1976 and a Social Security Number of XXX-XX-6685 to be made for
membership with the Bethpage Federal Credit Union including checking and savings
privileges.

33. On or about July 5, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
to be made using the stolen personal identification information of Robert Rocchio
including a date of birth of XX/XX/1976 and a Social Security Number of XXX-XX-6685
for a used car loan with Bethpage Federal Credit Union purportedly for the purchase of
a 2015 Chevrolet Corvette VIN 1G1YK2D77F5124612, falsely representing the seller of
the car to be Olban Vega. The application for the loan was approved and a check was
disbursed.

34,  Onor about July 18, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Manuel T. Correia, including a
date of birth of XX/XX/1978 and a Social Security Number of XXX-XX-7879 to be made
for membership with the Bethpage Federal Credit Union including checking and
savings privileges.

35. On or about July 20, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online used
automobile loan application using the stolen personal identification information of

8

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 9 of 36 PagelD #: 12

Manuel T. Correia, a date of birth of XX/XX/1978 and a Social Security Number of

| XXX-XX-7879 to be made with Bethpage Federal Credit Union purportedly for the
purchase of a 2015 Cadillac Escalade VIN 1GYS4NKJOFR7275339, falsely identifying the
seller of the vehicle as Felix J. Diaz. The application for the loan was approved and a
check was disbursed.

36. Onor about July 20, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused a facsimile to be sent
from Rhode Island to Bethpage Federal Credit Union that included a copy of a
counterfeit United States Passport in the name of Manuel T. Correia along with a
counterfeit Rhode Island Motor Vehicle Title for a 2015 Cadillac automobile falsely
representing the vehicle as owned by Felix J. Diaz.

Alliant Credit Union

37, On or about June 30, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Robert Rocchio, including a date
of birth of XX/XX/1976 and a Social Security Number of XXX-XX-6685 to be made for
membership with the Alliant Credit Union including checking and savings privileges.

38. On or about July 15, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online used car
loan application using the stolen personal identification information of Robert Rocchio,
a date of birth of XX/XX/1976 and a Social Security Number of XXX-XX-6685 to be
made with Alliant Credit Union for the purchase of a 2015 Chevrolet Corvette VIN

9

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 10 of 36 PagelD #: 13

1G1YK2D77F5124612, falsely identifying the seller of the vehicle as Juan Ruiz. The —
application for the loan was approved and a check was disbursed.

39. Onor about July 15, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused a facsimile to be sent
from Rhode Island to Alliant Credit Union that included a copy of a counterfeit Rhode
Island driver's license in the name Robert Rocchio along with a counterfeit Rhode
Island Motor Vehicle Title for a 2015 Chevrolet automobile, falsely representing the
vehicle as owned by Juan Ruiz. Alliant Credit Union approved the loan and disbursed
a check number 000001493033 in the amount of $55,000 made payable to Juan Ruiz.

40, On or about August 11, 2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Hector R. Rosales,
including a date of birth of XX/XX/1969 and a Social Security Number of XXX-XX-5103
to be made for membership with the Alliant Credit Union including checking and
savings privileges.

a On or about August 16, 2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online loan
application to be filed using the stolen personal identification information of Hector R.
Rosales, a date of birth of XX/XX/1969 and a Social Security Number of XXX-XX-5103
to be made with Alliant Credit Union for the purchase of a 2013 Cadillac Escalade VIN
IGYS4CEFXDR305996. Alliant approved the loan and disbursed a check number
000001500805 in the amount of $35,000 made payable to Hector R. Rosales.

10

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 11 of 36 PagelD #: 14

L

Pentagon Federal Credit Union

42. On or about June 14, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Mario G, Lima, including a date
of birth of XX/XX/1969 and a Social Security Number of XXX-XX-3682 to be made for
membership with the Pentagon Federal Credit Union including checking and savings
privileges.

43. On or about June 30, 2017, ROLANDO E. ESTRELLA, along with Octavio
' Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Mario G. Lima, including a date
of birth of XX/XX/1969 and a Social Security Number of XXX-XX-3682 to be made for a
used car loan to purchase what was represented to be a Ford 150 pickup truck vehicle
identification number [FTEW1EG8FFC25174 with the Pentagon Federal Credit Union
fraudulently identifying the seller of the vehicle as Nilka Reyes.

44, On or about December 13, 2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Luis Roque,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-0912
to be made for membership with the Pentagon Federal Credit Union including checking
and savings privileges.

45. On or about December 13, 2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online

11.

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 12 of 36 PagelD #: 15

application using the stolen personal identification information of Luis Roque,
including a date of birth of XX/ XX/ 1971 and a Social Security Number of XXX-XX-0912
to be made for a used car loan to purchase what was represented to be a 2015 Lincoln
Navigator, vehicle identification number 5LMJJ3JT6FEJ04914, with the Pentagon
Federal Credit Union falsely identifying the seller of the vehicle as Alejandro Regalado.

46. Onor about March 12, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Stefan P. Dodd,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-3503
to be made for membership with the Pentagon Federal Credit Union including checking
and savings privileges.

47. On or about March 12, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Stefan P. Dodd,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-3503
to be made for a used car loan to purchase what was represented to be a 2015 Infinity
vehicle identification number JN8AZ2NC4F9370725 with the Pentagon Federal Credit
Union. |

48. Onor about July 11, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen identification information of Randall G. Gerber, including a date of
birth of XX/XX/1950 and a Social Security Number of XXX-XX- 8878 to be made for

12

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 13 of 36 PagelD #: 16

membership with the Pentagon Federal Credit Union including checking and savings
privileges.

49, On or about July 11, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen identification information of Randall G. Gerber, including a date of
birth of XX/XX/1950 and a Social Security Number of XXX-XX-8878 to be made for a
used car loan to purchase what was represented to be a 2013 Mercedes Benz Roadster
vehicle identification number WDDJK7DA9DFO000713, falsely representing the seller as
Quelin Rosario with the Pentagon Federal Credit Union.

Digital Federal Credit Union

50. On September 17, 2013, ROLANDO E. ESTRELLA, made application for
an $45,500 automobile loan with Digital Federal Credit Union to purchase a 2010 BMW
X-6.

51. On or about February 27, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online
application using the stolen personal identification information of Edward L. Delacruz,
including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX- 0060
to be made for membership with the Digital Federal Credit Union including checking
and savings privileges.

52. On or about March 2, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an online

application using the stolen personal identification information of Edward L. Delacruz,

13

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 14 of 36 PagelD #: 17

including a date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-0060

to be made for a used car loan to purchase what was represented to be a 2018 Mercedes .

Benz vehicle identification number WDCOG4KB0JV018952 with the Digital Federal

Credit Union falsely identifying the seller of the vehicle as Stefan P. Dodd.
53. On or about June 14, 2018, ROLANDO E. ESTRELLA, along with Octavio

Andres Difo-Castro, previously indicted for this conduct, caused an online application

using the stolen personal identification information of Harold F. Nelson, including a

date of birth of XX/XX/1972 and a Social Security Number of XXX-XX-1331 to be made

for membership with the Digital Federal Credit Union including checking and savings

privileges.
54, On or about June 14, 2018, ROLANDO E. ESTRELLA, along with Octavio

Andres Difo-Castro, previously indicted for this conduct, caused an online application

using the stolen personal identification information of Harold F. Nelson, including a

date of birth of XX/ Xx /1972 and a Social Security Number of XXX-XX-1972 to be made

for a used car loan to purchase what was represented to be a 2015 Ford F150 pickup

truck vehicle identification number 1FTEXIEP7FKE55678 with the Digital Federal

Credit Union.

Direct Federal Credit Union
55. On or about May 31, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application

using the stolen personal identification of Eugenio L. Barros, including a date of birth of

14

 
Case 1:19-cr-00142-JJM-PAS Document3 Filed 12/17/19 Page 15 of 36 PagelD #: 18

XX/XX/1970 and a Social Security Number of XXX-XX-8886 to be made for a savings
and checking account with Direct Federal Credit Union.

56. On or about May 31, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Eugenio L. Barros, including a
date of birth of XX/XX/1970 and a Social Security Number of XXX-XX-8886 to be made
for a used car loan to purchase what was represented to be a 2015 Audi vehicle
identification number WA1CGAFE3D001043 with the Direct Federal Credit Union
falsely identifying the seller of the vehicle as Geraldo’s Foreign Cars.

57, On or about June 7, 2018, ROLAN DO E. BSTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Nereyda Rodriguez, including a date of birth
of XX/XX/1972 and a Social Security Number of XXX-XX-0521 to be made for a savings
and checking account with Direct Federal Credit Union.

58. | On or about June 7, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Nereyda Rodriguez, including a
date of birth of XX/XX/1972 and a Social Security Number of XXX-XX-0521 to be made
for a used car loan to purchase what was represented to be a 2014 Land Rover, vehicle
identification number SALWR2WE(0EA388767, with the Direct Federal Credit Union
falsely identifying the seller of the vehicle as Alyson E. Martinez.

59. On or about June 13, 2018, ROLANDO E. ESTRELLA, along with Octavio

15

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 16 of 36 PagelD #: 19

Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Aurelio S. Caetano, including a date of birth
of XX/XX/1971 and a Social Security Number of XXX-XX-2280 to be made for a savings
and checking account with Direct Federal Credit Union.

60. On or about June 13, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Aurelio S. Caetano, including a
date of birth of XX/XX/1971 and a Social Security Number of XXX-XX-2280 to be made
for a used car loan to purchase what was represented to be a 2018 Mazda CX-9, vehicle
identification number JM3TCBDY0J01037, with the Direct Federal Credit Union falsely
identifying the seller of the vehicle as Geraldo’s Foreign Cars.

61. On or about June 17, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Sergio A. Aragao, including a date of birth of
XX/XX/1977 and a Social Security Number of XXX-XX-3084 to be made for a savings
and checking account with the Direct Federal Credit Union.

62. On or about June 17, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Sergio A. Aragao, including a
date of birth of XX/XX/1977 and a Social Security Number of XXX-XX-3084 to be made
for a used car loan to purchase what was represented to be a 2015 Dodge Ram pickup
truck, vehicle identification number 3C6UR5NL1FG6288, with the Direct Federal Credit

16

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 17 of 36 PagelD #: 20

Union falsely identifying the seller of the vehicle being Geraldo’s Foreign Cars.

63. Onor about June 22, 2018, On or about June 17, 2018, ROLANDO E.
ESTRELLA, along with Octavio Andres Difo-Castro, previously indicted for this
conduct, caused an online application using the stolen personal identification of Jennifer
Alley, including a date of birth of XX/XX/1974 and a Social Security Number of XXX-
XX-2492 to be made for a savings and checking account with the Direct Federal Credit
Union.

64. On or about June 17, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Jennifer Alley, including a date
of birth of XX/XX/1977 and a Social Security Number of XXX-XX-2492 to be made for a
used car loan to purchase what was represented to be a 2016 Chevrolet Suburban,
vehicle identification number IGNSKHKC4GR254042, with the Direct Federal Credit
Union falsely identifying the seller of the vehicle as Pamela Daylor.

65. On or about July 3, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification of Randall G. Gerber, including a date of birth of
XX/XX/1950 and a Social Security Number of XXX-XX-8878 to be made for a savings
and checking account with the Direct Federal Credit Union.

66. On or about July 3, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an online application
using the stolen personal identification information of Randall G. Gerber, including a

17

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19: Page 18 of 36 PagelD #: 21

date of birth of XX/XX/1950 and a Social Security Number of XXX-XX-8878 to be made
for a used car loan to purchase what was represented to be a 2018 Audi with the Direct
Federal Credit Union falsely identifying the seller of the vehicle as Quelin Rosario.

TD Bank

67. On September 26, 2013, ROLANDO E. ESTRELLA, induced D.D., a person
whose identity is known to the grand jury, to open a business checking account with TD
Bank in the business name, FTD Motors.

68. | OnSeptember 30, 2013, ROLANDO E. ESTRELLA, caused a $36,250.00
check drawn on the NESC Federal Credit Union to be deposited into the FTD Motors
account he had D.D. open with TD Bank.

69. On October 11, 2013, ROLANDO E. ESTRELLA caused a $20,000 car loan
check, drawn on the account of Metro Credit Union to be deposited into the FTD
Motors account, he had D.D. open with TD Bank.

70. On various dates between September 30, 2013 and November 30, 2013,
ROLANDO E. ESTRELLA, caused D.D., a person whose identity is known to the grand
jury, to make a series of withdrawals from the FTD Motors account he had D.D. open
with TD Bank.

71. On June 15, 2017, Patricia A. Peralta, previously indicted for this conduct,
entered the TD Bank located in East Providence, Rhode Island. Patricia A. Peralta
presented a United States passport in her name and supplied the bank with an
unlawfully obtained Social Security Number of XXX-XX-2468, whereupon, Patricia A.
Peralta added herself to a previously opened TD Bank account number XXXXXX8218.

18

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19: Page 19 of 36 PagelD # 22

72. On June 19, 2017, Patricia A. Peralta, previously indicted for this conduct,
deposited a $46,000 check number 22420116, drawn on the Bethpage Federal Credit
Union into TD Bank checking account number XXXXXX8218.

73. On or about June 30, 2017, Angel L. Morales, previously indicted for this
conduct, entered the TD Bank located in Pawtucket, Rhode Island and presented a
counterfeit Pennsylvania driver’s license in the name of Mario G. Lima. Angel L.
Morales thereafter provided a date of birth of XX/XX/1969 and a Social Security
Number of XXX-XX-3682 and opened checking account number XXXXXX8259.

74. | Onor about June 30, 2017, Angel L. Morales, previously indicted for this
conduct, entered the TD Bank located in Pawtucket, Rhode Island, presented a
counterfeit Pennsylvania driver's license in the name of Mario G. Lima and deposited
TD Bank official check number 31292842-4 in the amount of $26,460.66 made payable to
Mario G. Lima, into TD Bank checking account number XXXXXX8259.

75. Onor about July 7, 2017, Jeffry Rodriguez, previously charged for this
conduct, entered the TD Bank located in East Providence, Rhode Island and presented a
counterfeit Pennsylvania driver's license in the name of Juan Ruiz. Jeffry Rodriguez
thereafter provided a date of birth of XX/XX/1981 and a Social Security Number of
XXX-XX-1109 and opened a checking account number XXXXXX7781.

76. On July 10, 2017, Angel L. Morales, previously indicted for this conduct,
entered the TD Bank located in Pawtucket, Rhode Island and deposited check number
0003155750 for $46,000 drawn on the Pentagon Federal Credit Union payable to Nilka
D. Ryes and Mario G. Lima into TD Bank checking account number XXXXXX8259.

19

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 20 of 36 PagelD #: 23

77. On or about July 12, 2017, Jeffry Rodriguez, previously charged for this
conduct, entered the TD Bank located in North Attleboro, Massachusetts and presented
a counterfeit Pennsylvania driver's license in the name of Olban Vega. Jeffry Rodriguez
provided a date of birth of XX/XX/1975 and a Social Security Number of XXX-XX-5035
and opened a checking account number XXXXXX5484.

78. Onor about July 13, 2017, Jeffry Rodriguez, previously charged for this
conduct, deposited a check number 22429656 for $55,000, made payable to Olban Vega
drawn on Bethpage Federal Credit Union into TD Bank checking account number
XXXXXX5484.

79. Onor about July 17, 2017, Jeffry Rodriguez, previously charged for this
conduct, entered the TD Bank located in Foxboro, Massachusetts and presented a
counterfeit Pennsylvania driver's license in the name of Felix J. Diaz. Jeffry Rodriguez
provided a date of birth of XX/XX/1977 and a Social Security Number of XXX-XX-5078
and opened checking account number XXXXX8471.

80. On July 18, 2017, Jeffry Rodriguez, previously charged for this conduct,
deposited a check number 000001493033 for $55,000, made payable to Juan Ruiz drawn
on Alliant Credit Union into TD Bank checking account number XXXXXX7781.

81. OnJuly 21, 2017, Jeffry Rodriguez, previously charged for this conduct,
deposited a check number 22433391 in the amount of $54,000 drawn on the Bethpage
Federal Credit Union payable to Felix Diaz into TD Bank checking account number
XXXXX8471,

82. On August 3, 2017, Angel L. Morales, previously indicted for this conduct,

20

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 21 of 36 PagelD #: 24

representing himself to be Francisco Vasquez entered the TD Bank located in
Cambridge, Massachusetts and presented a counterfeit Pennsylvania driver's license in
the name of Francisco Vasquez. Angel L. Morales provided a date of birth of
XX/XX/1974 and a Social Security Number of XXX-XX-9633 and opened checking
account number XXXXXX1164.

83. On August 8, 2017, Angel L. Morales, previously indicted for this .
conduct, representing himself to be Francisco Vasquez entered the TD Bank located in
Cambridge, Massachusetts and deposited check number 22437861 for $40,000 drawn on
the Bethpage Federal Credit Union payable to Francisco B. Vazquez.

84. On August 13, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown
coconspirator, representing himself to be Hector Rosales, to enter the TD Bank located
in, Wrentham, Massachusetts and presented a counterfeit Rhode Island driver's license
in the name of Hector Rosales. The unknown coconspirator provided a date of birth of
XX/XX/1969 and a Social Security Number of XXX-XX-5103 and opened checking
account number XXXXXX7862.

85. Onor about August 18, 2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an unknown
coconspirator, to represent himself to be Hector Rosales, and enter the TD Bank located
in Wrentham, Massachusetts and deposit check number 000001500805 in the amount of
$35,000 drawn on the Alliant Credit Union payable to Hector R. Rosales.

86. Onor about December 18, 2017, ROLANDO E. ESTRELLA, along with

21,

 
Case 1:19-cr-00142-JJM-PAS Document3 Filed 12/17/19 Page 22 of 36 PagelD # 25

Octavio Andres Difo-Castro, previously indicted for this conduct, caused an unknown
conspirator, representing himself to be Luis Roque, to enter the TD Bank located in
Johnston, Rhode Island and present a counterfeit Pennsylvania driver's license in the
name Luis Roque. The unknown coconspirator provided a date of birth of
XX/XX/1971 and a Social Security Number of XXX-XX-0912 and opened checking
account XXXXXX2577.

87. On or about December 18, 2017, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an unknown
conspirator, to represent himself to be Luis Roque, and enter the TD Bank located in
Johnston, Rhode Island and deposit check number 0003197216 for $44,500 drawn on the
Pentagon Federal Credit Union payable to Luis Roque and Alejandro Regalado.

88. On or about February 22, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an unknown
conspirator, representing himself to be Stefan P. Dodd, to enter the TD Bank located in
Paterson, New Jersey and present a counterfeit Connecticut driver's license in the name
Stefan P. Dodd. The unknown coconspirator provided a date of birth of XX/XX/1980
and a Social Security Number of XXX-XX-3503 and opened checking account
XXXXKXX7432.

89. On or about March 6, 2018, ROLANDO E. ESTRELLA, along with
Octavio Andres Difo-Castro, previously indicted for this conduct, caused an unknown
conspirator, to represent himself to be Stefan P. Dodd, and enter the TD Bank located in
Bronx, New York and deposit check number 001531875 in the amount of $45,000 drawn

22

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 23 of 36 PagelD #: 26

on the Digital Federal Credit Union payable to Stefan P. Dodd.

90. | Onor about April 9, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown |
coconspirator, to represent herself to be Nereyda J. Rodriguez, and enter the TD Bank
located in North Bergen, New Jersey and present a counterfeit Connecticut driver's
license in the name Nereyda J. Rodriguez. The unknown coconspirator provided a date
of birth of XX/XX/1972 and a Social Security Number of XXX-XX-0521 and opened
checking account XXXXXX0000.

91. Onor about May 3, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an electronic deposit
of $45,000 fraudulently obtained from Social Finance, Inc. (SoFi.com) to be deposited
into the TD Bank checking account XXXXXX0000 opened in the name of Nereyda J.
Rodriguez.

92. On June 22, 2017, Patricia A. Peralta, previously indicted for this conduct,
entered the TD Bank located in East Providence, Rhode Island whereupon she
withdrew $9500 in cash from TD Bank checking account number XXXXXX8218.

93, On June 29, 2017, Patricia A. Peralta, previously indicted for this conduct,
entered the TD Bank located in East Providence, Rhode Island whereupon she
withdrew $36,260.86 from checking account number XXXXXX8218. $26,260.86 was in
the form of TD Bank official check number 31292842-4 made payable to Mario Lima.
The balance of the withdrawal, $10,000, was in cash.

94, On July 5, 2017, Angel L. Morales, previously indicted for this conduct,

23

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 24 of 36 PagelD # 27

entered the TD Bank located in Pawtucket, Rhode Island whereupon he presented a
counterfeit Pennsylvania driver’s license in the name Mario G, Lima and withdrew
$9500 in cash from checking account number XXXXXX8259.

95.  OnJuly 7, 2017, Angel L. Morales, previously indicted for this conduct
entered the TD Bank located in Pawtucket, Rhode Island whereupon he presented a
counterfeit Pennsylvania driver's license in the name Mario G. Lima and withdrew
$9500 in cash from checking account number XXXXXX8259.

96. OnJuly 14, 2017, Jeffry Rodriguez, previously charged for this conduct,
representing himself to be Olban Vega entered the TD Bank located in North Attleboro,
Massachusetts whereupon he withdrew $9500 in cash from TD Bank checking account
XXXXXXS 4B.

97, On July 19, 2017, Angel L. Morales, previously indicted for this conduct,
entered the TD Bank located in Pawtucket, Rhode Island whereupon he presented a
counterfeit Pennsylvania driver's license in the name Mario G. Lima and withdrew
$9500 in cash from checking account number XXXXXX8259.

98. On July 19, 2017, Jeffry Rodriguez, previously charged for this conduct,
representing himself to be Juan Ruiz entered the TD Bank located in East Providence,
Rhode Island whereupon he withdrew $9300 in cash from TD Bank checking account
XXXXXX7781. :

99. OnJuly 19, 2017, Angel L. Morales, previously indicted for this conduct,
entered the TD Bank located in Pawtucket, Rhode Island whereupon he presented a
counterfeit Pennsylvania driver’s license in the name Mario G. Lima and withdrew

24

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 25 of 36 PagelD #: 28

$9500 in cash from TD Bank checking account XXXXXX8259.

100. On July 21, 2017, Jeffry Rodriguez, previously charged for this conduct,
representing himself to be Juan Ruiz entered the TD Bank located in East Providence,
Rhode Island whereupon he withdrew $9400 in cash from TD Bank checking account
XXXXXX7781,

101. On July 22, 2017, Jeffry Rodriguez, previously charged for this conduct,
representing himself to be Olban Vega entered the TD Bank located in Johnston, Rhode
Island whereupon he withdrew $9000 in cash from TD Bank checking account
XXXXXX5484.

102. On July 23, 2017, Angel L. Morales, previously indicted for this conduct,

entered the TD Bank located in Pawtucket, Rhode Island whereupon he presented a
counterfeit Pennsylvania driver's license in the name Mario G. Lima and withdrew
$9500 in cash from TD Bank checking account XXXXXX8259.

103. On July 24, 2017, Jeffry Rodriguez, previously charged for this conduct,
representing himself to be Juan Ruiz entered the TD Bank located in East Providence,
Rhode Island whereupon he withdrew $8900 in cash from TD Bank checking account
XXXXXX7781.

104. OnJuly 24, 2017, Jeffry Rodriguez, previously charged for this conduct,
representing himself to be Felix J. Diaz entered the TD Bank located in Foxboro,
Massachusetts whereupon he withdrew $9200 in cash from TD Bank checking account
XXXXXX 8471.

105. OnJuly 24, 2017, Angel L. Morales, previously indicted for this conduct,

25

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 26 of 36 PagelD #: 29

entered the TD Bank located in Pawtucket, Rhode Island whereupon he presented a
counterfeit Pennsylvania driver's license in the name Mario Lima and withdrew $9500
in cash from TD Bank checking account XXXXXX8259.

106. On July 25, 2017, Jeffry Rodriguez, previously charged for this conduct,
representing himself to be Juan Ruiz entered the TD Bank located in Johnston, Rhode
Island whereupon he withdrew $9100 in cash from TD Bank checking account
XXXXXX5484.

107. OnJuly 26, 2017, Angel L. Morales, previously indicted for this conduct,
entered the TD Bank located in Pawtucket, Rhode Island whereupon he presented a
counterfeit Pennsylvania driver's license in the name Mario Lima and withdrew $9500
in cash from TD Bank checking account XXXXXX8259,

108. On August 1, 2017, Angel L. Morales, previously indicted for this
conduct, entered the TD Bank located in Pawtucket, Rhode Island whereupon he
presented a counterfeit Pennsylvania driver's license in the name Mario Lima and
withdrew $9500 in cash from TD Bank checking account XXXXXX8259.

109. On August 22,2017, ROLANDO E. ESTRELLA along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown
coconspirator to enter the TD Bank located in Wrentham, Massachusetts whereupon the
coconspirator represented himself to be Hector R. Rosales and withdrew $9500 in cash
from the TD Bank checking account XXXXXX7862.

110. On August 25, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown

26

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 27 of 36 PagelD #: 30

coconspirator to enter the TD Bank located in Wrentham, Massachusetts whereupon the
coconspirator represented himself to be Hector R. Rosales and withdrew $15,000 in cash
from the TD Bank checking account XXXXXX7862.

111. On August 29,2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown
coconspirator to enter the TD Bank located in Wrentham, Massachusetts whereupon the
coconspirator represented himself to be Hector R. Rosales and withdrew $7000 in cash
from the TD Bank checking account XXXXXX7862

112. On December 20, 2017, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown
conspirator to enter the TD Bank located in Johnston, Rhode Island whereupon the
conspirator represented himself to be Luis Roque and withdrew $15,000 in cash from
TD Bank checking account XXXXXX2577.

113. OnJanuary 2, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown
conspirator to enter the TD Bank located in Johnston, Rhode Island whereupon the
conspirator represented himself to be Luis Roque and withdrew $9,500 in cash from TD
Bank checking account XXXXXX2577.

114. On February 5, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown
conspirator to enter the TD Bank located in Johnston, Rhode Island whereupon the
conspirator represented himself to be Luis Roque and withdrew $2,200 in cash from TD

27
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 28 of 36 PagelD #: 31

Bank checking account XXXXXX2577.

115. On March 16, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown
conspirator to enter the TD Bank located in Bronx, New York whereupon the
conspirator represented himself to be Stefan P. Dodd and withdrew §$ 30,016 from TD
Bank checking account XXXXXX7432.

116. On March 22, 2018, ROLANDO E. ESTRELLA, along with Octavio
Andres Difo-Castro, previously indicted for this conduct, caused an unknown
coconspirator to enter the TD Bank located in Bronx, New York whereupon the
conspirator represented himself to be Stefan P. Dodd and withdrew $12,808 from TD

Bank checking account XXXXXX7432.

KeyBank

117. On April 2, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an unidentified coconspirator
/ to enter the KeyBank located in Hartford, Connecticut and meet with Yafira Rodriguez
to present a counterfeit driver's license in the name Stefan P. Dodd. The unknown
coconspirator thereafter provided a date of birth of XX/XX/1980 and a Social Security
Number of XXX-XX-3503 and opened KeyBank checking account number
XXXXXXX7380. |

118. On April 11, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an electronic deposit of
$50,000 fraudulently obtained from Social Finance, Inc. (SoFi.com) to be deposited into

28

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 29 of 36 PagelD #: 32

the KeyBank checking account XXXXXX7 380 opened in the name of Stefan P. Dodd

119. On April 25, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an unidentified coconspirator
to represent himself to be Stefan P. Dodd, and enter the KeyBank located in Hartford,
Connecticut and deposit check number 001531875 in the amount of $45,000 drawn on
the Pentagon Federal Credit Union payable to Stefan P. Dodd into KeyBank account
XXXXXX7380 opened in the name Stefan P. Dodd.

120. On May 11, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused Yenesia Pujols, previously
indicted for this conduct, to represent herself to be Pamela Daylor, and enter the
KeyBank located in Hartford, Connecticut and meet with Yafira Rodriguez, previously
indicted for this conduct, to present a counterfeit driver’s license in the name Pamela
Daylor. Yenesia Pujols thereafter provided a date of birth of XX/XX/1968 and a Social
Security Number of XXX-XX-6945 and opened KeyBank checking account number
XXXXXXX8065.

121. On July 24, 2018, ROLANDO E, ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused Yenesia Pujols, previously
indicted for this conduct, to represent herself to be Pamela L. Daylor, and enter the
KeyBank located in Hartford, Connecticut and deposit check number 061081 in the
amount of $44,000 drawn on the Direct Federal Credit Union payable to Jennifer L.
Alley and Pamela L. Daylor into KeyBank checking account number XXXXXX8065
opened in the name of Pamela L. Daylor. |

29
Case 1:19-cr-00142-JJM-PAS Document3 Filed 12/17/19 Page 30 of 36 PagelD #: 33

122. OnJune 20, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused Jeffry Rodriguez, previously
charged with this conduct, to represent himself to be Harold F. Nelson, and enter the
KeyBank located in Hartford, Connecticut and meet with Yafira Rodriguez, previously
indicted for this conduct, to present a counterfeit driver’ s license in the name Harold F.
Nelson. Jeffry Rodriguez thereafter provided a date of birth of XX/XX/1972 anda
Social Security Number of XXX-XX-1331 and opened KeyBank checking account
number XXXXXX8545 in the name Harold F. Nelson.

123. OnJune 20,2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused Jeffry Rodriguez, previously
charged with this conduct, to represent himself to be Harold F. Nelson and enter the
KeyBank located in Hartford, Connecticut and deposit check number 001542951 in the
amount of $34,000 drawn on Digital Federal Credit Union payable to Harold F. Nelson
into KeyBank checking account XXXXXX8545 in the name Harold F, Nelson.

124. On April 11 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an unknown coconspirator to
enter the KeyBank located in Hartford, Connecticut, whereupon the conspirator
represented himself to be Stefan P. Dodd and withdrew $9,500 in cash from TD Bank
checking account XXXXXX7380.

125. On April 17,2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an unknown coconspirator to
enter the KeyBank located in Hartford, Connecticut, whereupon the conspirator

30

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 31 of 36 PagelD #: 34

represented himself to be Stefan P. Dodd and withdrew $9,000 in cash from TD Bank
checking account XXXXXX7380.

126. On April 23 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an unknown coconspirator to
enter the KeyBank located in Hartford, Connecticut, whereupon the conspirator
represented himself to be Stefan P. Dodd and withdrew $9,000 in cash from TD Bank
checking account XXXXXX7380.

127. On July 2, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused Jeffry Rodriguez, previously
charged for this conduct, to enter the KeyBank located in Hartford, Connecticut,
whereupon Jeffry Rodriguez represented himself to be Harold F. Nelson and withdrew
$33,000 in the form of a bank check made payable to Miami Cuban.

Bank of America

128. On May 10, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused Angel L. Morales, previously
charged with this conduct, to represent himself to be Angel Rodriguez and enter the
Bank of America located in New Rochelle, New York and falsely represent himself to be

| the president of Gerardo’s Foreign Cars, New Rochelle, New York and opened a
business checking account number XXXXXX0729 in the name Gerardo’s Foreign Cars.

129. OnJune 8, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an unknown conspirator to
Deposit a $30,000 check payable to Eugenio L. Barros and Gerardo’s Foreign Cars into

31

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 32 of 36 PagelD #: 35

Gerardo’ s Foreign Cars business checking account number XXXXXX0729,

130. OnJune 11, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an unknown conspirator to
Deposit a $35,000 check payable to Aurelio S. Caetano and Gerardo’s Foreign Cars into
Gerardo’s Foreign Cars business checking account number XXXXXX0729.

131. OnJune 19, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused Angel L. Morales, previously ©
indicted for this conduct, to withdraw $20,000 from Gerardo’s Foreign Cars business
checking account number XXXXXX0729.

132. OnJune 25, 2018, ROLANDO E. ESTRELLA, along with Octavio Andres
Difo-Castro, previously indicted for this conduct, caused an unknown conspirator to
Deposit a $38,000 check payable to Sergio A. Aragao and Gerardo’s Foreign Cars into
Gerardo’s Foreign Cars business checking account number XXXXXX0729. .

All in violation of 18 U.S.C. § 1349

COUNTS I-VIII
(Bank Fraud)

Scheme to Defraud
133. Paragraphs 1-132 of COUNT I of this indictment are re-alleged and
incorporated by reference as though fully set forth herein.
134. Between September 1, 2013 and August 31, 2018, in the District of Rhode
Island and elsewhere, the defendant ROLANDO E. ESTRELLA , along with others

known and unknown, did knowingly devise a scheme and artifice to defraud Bethpage

32

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 33 of 36 PagelD #: 36

Federal Credit Union, Alliant Credit Union, Pentagon Federal Credit Union, Digital
Federal Credit Union, Direct Federal Credit Union, Metro Credit Union, NESC Federal
Credit Union and Hanscom Federal Credit Union, all federally insured financial
institutions, and to obtain monies, funds, credits, assets, securities and other property
from said financial institutions by means of false and fraudulent pretenses,
representation, and promises. Such scheme included using stolen personal
identification information of others and having conspirators falsely represent
themselves to be the identity theft victims, opening checking accounts with TD Bank,
KeyBank, Bank of America, Bethpage Federal Credit Union, Alliant Credit Union,
Digital Federal Credit Union, Direct Federal Credit Union and Pentagon Federal Credit
Union and deposit into the accounts at TD Bank, KeyBank, Bank of America and others,
checks that were fraudulently obtained from Bethpage Federal Credit Union, Alliant
Credit Union, Direct Federal Credit Union, Digital Federal Credit Union and Pentagon
Federal Credit Union by using the stolen personal identification information of others to
apply for fraudulent car loans with Bethpage Federal Credit Union, Alliant Credit
Union, Digital Federal Credit Union, Direct Federal Credit Union and Pentagon Federal
Credit Union resulting in a loss to said financial institutions. It was further part of the
scheme that ROLOANDO E. ESTRELLA supplied Metro Credit Union, and NESC -
Federal Credit Union and Digital Federal Credit Union false documents designed to
induce those federally insured institutions to grant him loans.
Execution of the Scheme
135. Paragraphs 1-134 of COUNT I of this indictment are re-alleged and

33

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 34 of 36 PagelD # 37

incorporated by reference as though fully set forth herein.

 

Count

Date

Defendant

Financial
Institution

Means of Executing Scheme to
Defraud

 

I

June 19,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number 22420116
drawn on the Bethpage Federal
Credit Union payable to Patricia
A. Peralta.

 

Il

July 10,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number
0003155750 drawn on the
Pentagon Federal Credit Union
payable to Nilka D. Reyes and
Mario G. Lima.

 

IV

July 13,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number 22429656
drawn on the Bethpage Federal
Credit Union payable to Olban
Vega.

 

July 18,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number 22433391
drawn on the Bethpage Federal
Credit Union payable to Juan
Ruiz

 

July 18,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number
000001493033 drawn on the
Alliant Credit Union payable to
Juan Ruiz

 

VII

August 8,
2017

Rolando E.
Estrella

TD Bank

Deposited or caused to be
deposited, a fraudulently
obtained check number 22437861
drawn on the Bethpage Federal
Credit Union payable to Francisco
B. Vazquez

 

Vil

 

 

December
18, 2017

 

Rolando E.
Estrella

 

TD Bank

 

Deposited or caused to be
deposited, a fraudulently

 

34

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 35 of 36 PagelD #: 38

 

obtained check number
0003197216 drawn on the
Pentagon Federal Credit Union
payable to Alejandro Regalado
and Luis Roque

 

 

 

 

 

 

 

All in violation of 18 U.S. C. § § 1344(2) and 2

COUNT Ix
136. Onor about July 7, 2017, in the District of Rhode Island and elsewhere, the

defendant, ROLANDO E. ESTRELLA, along with Jeffry Rodriguez, who was previously
charged for this conduct, during and in relation to the commission of bank fraud, in
violation of 18 U.S.C. § 1344(2), did knowingly possess and use without lawful
authority, a means of identification of another person, that is the name, date of birth and

Social Security number of Juan Ruiz.

| COUNT X
137. Onor about July 7, 2017, in the District of Rhode Island and elsewhere, the

defendant, ROLANDO E. ESTRELLA, along with Jeffry Rodriguez, who was previously
charged for this conduct, with the intent to deceive TD Bank falsely represented to TD

Bank that Social Security Number XXX-XX-1109, a true Social Security Number

35

 

 
Case 1:19-cr-00142-JJM-PAS Document 3 Filed 12/17/19 Page 36 of 36 PagelD #: 39

assigned by the Social Security Administration to Juan Ruiz, was Rodriguez’s.

All in violation of 42 U.S.C. § 408(a)(7)(B) and 18 U.S.C. § 2.

A TRUE BILL:

 

AARON L. WEISMAN
United States Attorney

Lo dhe Woof
William J Ferland
Assistant U.S. Attorney

COA) — Date: [2/17/Z9|

Richard B. Myfug—s
First Assistant U.S. Attorney

 

36
